         Case 5:19-cr-00170-FB Document 31 Filed 08/22/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

USA                                      §
                                         §
vs.                                      §     NO: SA:19-CR-00170(1)-FB
                                         §
(1) Albert Deleon                        §

                       ORDER RESETTING SENTENCING

          On this day came on to be considered Defendant's Unopposed Motion to

Continue Sentencing scheduled for Friday, August 23, 2019. Upon consideration,

the Court is of the opinion that the Motion be granted.

          It is hereby ORDERED that Defendant's Unopposed Motion to Continue

Sentencing (doc. no. 30 ) is GRANTED.

          It is FURTHER ORDERED that the above entitled and numbered cause

is rescheduled for Thursday, September 12, 2019 at 9:30 a.m. in Courtroom

Number 2, First Floor of the John H. Wood, Jr., United States Courthouse, 655 E.

Cesar E. Chavez Boulevard, San Antonio, Texas.

          Signed this 22nd day of August, 2019.



                                             ______________________________
                                             FRED BIERY
                                             UNITED STATES DISTRICT JUDGE
